IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


ROBERT M. MUMMA, II,                       : No. 479 MAL 2016
                                           :
                   Petitioner              :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
            v.                             :
                                           :
                                           :
CRH, INC., PENNSY SUPPLY, INC., LISA       :
M. MORGAN, BARBARA MCKIMMIE                :
MUMMA, LINDA MUMMA ROTH,                   :
MORGAN, LEWIS & BOCKIUS, AND               :
STRADLEY, RONON, STEVENS &                 :
YOUNG,                                     :
                                           :
                   Respondents             :


                                      ORDER



PER CURIAM

      AND NOW, this 3rd day of January, 2017, the Petition for Allowance of Appeal is

DENIED. Motion to Consolidate is DENIED.